Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 4/29/2021 has been entered.  Claims 1-20 remain pending in the application. 

	Response to Arguments
Applicant amends independent claims 1-20 to similarly recite “displaying, to a user via a display device, the image of the anatomical structure within the three-dimensional image data” prior to the cut-mask modification of the view.  Applicant argues on pages 8-17 regarding claims 1-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Lobregi is now used to teach the limitations as recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobregi et al. (US PGPUB 20100214283).
As per claim 1, Lobregi discloses a method (Lobregi, abstract), comprising:
acquiring three-dimensional image data with a three-dimensional imaging modality (Lobregi, [0030]-[0031], where the rendering is for volumetric data for medical imaging for CT, MRI, etc.); 
generating a cut mask based on the three-dimensional image data (Lobregi, Figs. 3A-3D, [0023], and [0034], where the user can use the user interface to “place the curved cut planes in desired orientations” as shown in Figures 3B-3D; Fig. 3D shows a “chamfer” (section cut));
generating an image of an anatomical structure within the three-dimensional image data (Lobregi, Fig. 3A and [0034], where the voxel volume is rendered to a 2D image plane and there is a user interface available to change various rendering parameters including changing the orientations of the cut planes);
displaying, to a user via a display device, the image of the anatomical structure within the three-dimensional image data (Lobregi, Fig. 3A shows a vessel/tube without any cutouts; and [0013] and [0034], where rendering is performed to a 2D plane for display);
applying the cut mask to the anatomical structure within the three-dimensional image data to update the image with voxels of an angled portion of the anatomical structure displayed as at least partially transparent in the image (Lobregi, Fig. 3B, 3C and [0029], which shows the tubular structure cut at different angles along the centerline and Fig. 3D and [0029], which shows a “section cut” from the centerline of the tubular structure; and [0034], where the user can use the user interface to “place the curved cut planes in desired orientations”); and
displaying, to the user via the display device, the updated image with the cut mask applied to the anatomical structure (Lobregi, Figs. 3B-3D).

As per claim 2, claim 1 is incorporated and Lobregi discloses further comprising determining a center line of the anatomical structure within the three-dimensional image data (Lobregi, Figs. 3B-D and [0028]-[0029], where cut planes to the tubular structure follow the center lines which means that a center line was previously determined), and
determining the angled portion of the anatomical structure for each point along the center line (Lobregi, Figs. 3B-D and [0028]-[0029], where cut planes to the tubular structure follow the center lines).

As per claim 3, claim 2 is incorporated and Lobregi discloses further comprising determining a first cut angle and a second cut angle defined continuously along the center line (Lobregi, [0034], where the user can use the user interface to define the orientations of the curved cut planes), 
wherein the angled portion of the anatomical structure is defined by the first cut angle and the second cut angle as a chamfer cut in the anatomical structure (Lobregi, Fig. 3D and [0023] and [0029], where the section cut maps to a chamfer cut).

As per claim 4, claim 3 is incorporated and Lobregi discloses wherein generating the cut mask based on the three-dimensional image data comprises generating the cut mask based on the first cut angle and the second cut angle (Lobregi, Fig. 3B-3D and [0029], where two angled cut planes can be defined that create a chamfer-style cut mask using both cut angles).

As per claim 6, claim 4 is incorporated and Lobregi discloses further comprising receiving user adjustments to one or more of the first cut angle and the second cut angle (Lobregi, Fig. 3B, 3C and [0029], which shows the tubular structure cut at different angles along the centerline and Fig. 3D and [0029], which shows a “section cut” from the centerline of the tubular structure; and [0034], where the user can use the user interface to “place the curved cut planes in desired orientations”; this maps to allowing the user to adjust the two cut angles of the chamfer/section cut), 
adjusting the cut mask based on the user adjustments, and updating the image displayed with the adjusted cut mask applied to the anatomical structure (Lobregi, Figs. 3B-D).

As per claim 9, claim 1 is incorporated and Lobregi discloses further comprising receiving an adjustment to a viewing position relative to the anatomical structure, and updating the image with voxels of a new angled portion of the anatomical structure rendered displayed as at least partially transparent in the image based on the adjustment to the viewing position (Lobregi, [0034], where the user can adjust the viewing position via zoom and perspective adjustments).

As per claim 10, claim 1 is incorporated and Lobregi discloses wherein the anatomical structure comprises a vessel or tubular structure (Lobregi, Figs. 3A-3D and [0029]).

wherein the three-dimensional imaging modality comprises a computed tomography imaging system, and wherein the three-dimensional image data comprises computed tomography image data (Lobregi, [0030]-[0031], where the rendering is for volumetric data for medical imaging for CT or MRI which maps to computed tomography data).

As per claim 12, Lobregi discloses a method (Lobregi, abstract), comprising:
acquiring, via a medical imaging modality, three-dimensional image data (Lobregi, [0030]-[0031], where the rendering is for volumetric data for medical imaging for CT, MRI, etc.);
displaying the three-dimensional image data (Lobregi, Fig. 3A shows a vessel/tube without any cutouts; and [0013] and [0034], where rendering is performed to a 2D plane for display);
identifying an anatomical structure within the three-dimensional image data (Lobregi, [0029], where a blood vessel is identified and rendered);
determining a center line of the anatomical structure (Lobregi, Figs. 3B-D and [0028]-[0029], where cut planes to the tubular structure follow the center lines which means that a center line was previously determined);
generating a chamfer cut mask for the anatomical structure based on a first cut angle and a second cut angle extending to the center line (Lobregi, Figs. 3A-3D, [0023], and [0034], where the user can use the user interface to “place the curved cut planes in desired orientations” as shown in Figures 3B-3D; Fig. 3D shows a “chamfer” (section cut)); and
displaying the three-dimensional image data with the chamfer cut mask applied to the anatomical structure within the three-dimensional image data, wherein voxels within the chamfer cut mask are transparent (Lobregi, Fig. 3D, where the area inside the cut mask is transparent; and [0013]-[0014], where the 3D data is in the form of voxels).

 further comprising determining a view position for viewing the anatomical structure within the three-dimensional image data (Lobregi, [0034], where the user can adjust the viewing position via zoom and perspective adjustments), 
wherein the first cut angle and the second cut angle are relative to a plane extending through the center line and perpendicular to a ray extending from the view position to the center line (Lobregi, [0034], where the user can use the user interface to define the orientations of the curved cut planes).

As per claim 15, Lobregi discloses a system (Lobregi, abstract), comprising:
a medical imaging modality configured to acquire three-dimensional image data of an interior region of a subject (Lobregi, [0030]-[0031], where the rendering is for volumetric data for medical imaging for CT, MRI, etc.); 
a display device (Lobregi, [0041); and
a processor communicatively coupled to the medical imaging modality and the display device, and configured with instructions in non-transitory memory (Lobregi, [0037]) that when executed cause the processor to:
acquire, via the medical imaging modality, the three-dimensional image data;
render an image of an anatomical structure within the three-dimensional image data;
display, to a user via the display device, the image of the anatomical structure;
generate a cut mask based on the three-dimensional image data; apply the cut mask to the anatomical structure within the three-dimensional image data to update the image with voxels of an angled portion of the anatomical structure displayed as at least partially transparent in the image; and
display, to the user via the display device, the updated image (see claim 1 rejection for detailed analysis).

As per claim 16, claim 15 is incorporated and Lobregi discloses wherein the processor is further configured with instructions in non-transitory memory that when executed cause the processor to: 
determine a center line of the anatomical structure within the three-dimensional image data, and determine the angled portion of the anatomical structure with respect to the center line (see claim 2 rejection for detailed analysis).

As per claim 17, claim 15 is incorporated and Lobregi discloses wherein the processor is further configured with instructions in non-transitory memory that when executed cause the processor to: 
determine a first cut angle and a second cut angle, wherein the angled portion of the anatomical structure is defined by the first cut angle and the second cut angle (see claim 3 rejection for detailed analysis).

As per claim 18, claim 17 is incorporated and Lobregi discloses wherein the processor is further configured with instructions in non-transitory memory that when executed cause the processor to: 
generate the cut mask based on the first cut angle and the second cut angle (see claim 4 rejection for detailed analysis).

As per claim 20, claim 18 is incorporated and Lobregi discloses wherein the processor is further configured with instructions in non-transitory memory that when executed cause the processor to: 
receive, via the operator console, user adjustments to one or more of the first cut angle and the second cut angle, 
adjust the cut mask based on the user adjustments, and 
further update the updated image displayed with the adjusted cut mask applied to the anatomical structure (see claim 6 rejection for detailed analysis).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lobregi et al. (US PGPUB 20100214283) in view of Viola et al. (NPL “Importance-Driven Volume Rendering”).
As per claim 5, claim 4 is incorporated and Lobregi doesn’t disclose but Viola discloses adjusting an opacity of the cut mask responsive to user input, and updating the image displayed with the adjusted opacity applied to the voxels of the angled portion (Viola, Section 4.2, subsection “Color and Opacity Modulation”, where the color and opacity can be , where the user interface can be used to adjust the opacities (Viola, Section 4.2, and Figure 7).
Lobregi and Viola are analogous since both of them are dealing with displaying cutouts of anatomical structures and bodies. Lobregi provides a way of displaying cutouts of tubular structures such as blood vessels and veins. Viola provided a way of adjusting the opacity of cut-away areas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the adjustment of the opacity of cut-away areas taught by Viola into modified invention of Lobregi such that system will be able to make the most interesting parts of the volume opaque while making the less interesting parts more transparent (Viola, Section 3, subsection “Levels of sparseness”).

As per claim 7, claim 1 is incorporated and Lobregi discloses wherein generating the image of the anatomical structure comprises rendering the image of the anatomical structure from the three-dimensional image data (Lobregi, Fig. 3A shows a vessel/tube without any cutouts; and [0013] and [0034], where rendering is performed to a 2D plane for display).
Lobregi doesn’t disclose but Viola discloses wherein interior surfaces of the anatomical structure and an exterior surface of the anatomical structure are visualized in the image based on an intensity-based opacity (Viola, Figures 5 and 7), and
wherein updating the image comprises adjusting an opacity of the voxels of the angled portion in the rendered image (Viola, Section 3, subsection “Level of sparseness, where the opacity of object samples is modulated so the “most important” samples become visible).
See claim 5 rejection for reason to combine.

 adjusting one or more of the first cut angle, the second cut angle, and a transparency of the voxels within the chamfer cut mask responsive to user input (Lobregi, Fig. 3B, 3C and [0029], which shows the tubular structure cut at different angles along the centerline and Fig. 3D and [0029], which shows a “section cut” from the centerline of the tubular structure; and [0034], where the user can use the user interface to “place the curved cut planes in desired orientations”; this maps to allowing the user to adjust the two cut angles of the chamfer/section cut).
Lobregi doesn’t disclose but Viola discloses adjusting the transparency of the voxels within the cut mask responsive to user input (Viola, Figure 7 and Section 4.2, subsection “Color and Opacity Modulation”, where the color and opacity can be dynamically changed using different methods).
See claim 5 rejection for reason to combine.

As per claim 19, claim 18 is incorporated and Lobregi in view of Viola discloses further comprising an operator console communicatively coupled to the processor, wherein the processor is further configured with instructions in non-transitory memory that when executed cause the processor to: 
receive, via the operator console, user input regarding an opacity of the cut mask, adjust the opacity of the cut mask responsive to the user input, and further update the updated image displayed with the adjusted opacity applied to the angled portion (see claim 5 rejection for detailed analysis).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lobregi et al. (US PGPUB 20100214283) in view of Viola et al. (NPL “Importance-Driven Volume Rendering”) and in further view of Wahrenberg (US PGPUB 20160292913).
generating shadows in the interior surfaces for the image according to a virtual light source positioned with respect to the anatomical structure (Wahrenberg, [0013] and [0096], where a virtual light source is used that produces shadows).
Lobregi in view of Viola teaches displaying a chamfer-cut portion of the outside of an anatomical structure as transparent or translucent and the interior as opaque and Wahrenberg teaches using a virtual light source and generating virtual shadows when viewing interior images of the body.  Lobregi in view of Viola contains a “base” process of displaying a chamfer-cut of the outside of an anatomical structure as transparent or translucent and the interior as opaque.  Wahrenberg contains a “comparable” process of using a virtual light source and generating virtual shadows when viewing interior images of the body that has been improved in the same way as the claimed invention.  Wahrenberg’s known “improvement” could have been applied in the same way to the “base” process of Lobregi in view of Viola and the results would have been predictable and resulted in providing virtual lighting which gives the user a better view of the features within the body. Furthermore, both Lobregi in view of Viola and Wahrenberg use and disclose similar system functionality (i.e. viewing of 3D models of the body which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan, can be reached at 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619